              Case 1:18-cv-00298-DCN Document 15 Filed 02/26/19 Page 1 of 3



Seth D. Levy, ID SBN 10703
slevy@nixonpeabody.com
NIXON PEABODY LLP
300 South Grand Avenue, Suite 4100
Los Angeles, CA 90071-3151
Telephone: (213) 629-6000
Facsimile: (213) 629-6009

Fredric C. Nelson, CA SBN 48402 (pro hac vice pending)
fnelson@nixonpeabody.com
Matthew A. Richards, CA SBN 233166 (pro hac vice pending)
mrichards@nixonpeabody.com
NIXON PEABODY LLP
One Embarcadero Center, 32nd Floor
San Francisco, CA 94111-3600
Telephone: (415) 984-8200
Facsimile: (415) 984-8300

Attorneys for Plaintiff Larry Dana



                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO


 LARRY DANA,                                 Case No. 1:18-cv-00298-CWD

                              Plaintiff,     NOTICE OF ENTRY OF APPEARANCE
                                             OF SETH D. LEVY, FREDRIC C.
            vs.                              NELSON AND MATTHEW A.
                                             RICHARDS FOR PLAINTIFF LARRY
 HENRY ATENCIO, KEITH YORDY, D.W.            DANA
 McKAY, E. ADKISSON, W. CAMPBELL,
 CPL. WALTON, CORIZON
 CORRECTIONAL HEALTHCARE, S.
 PIERSON, G. ROBERTS, R. SIEGERT,
 D.W. VALLEY, J. SCHNEIDER, C/O
 EVANCHO, AND CLINICIAN
 NICODEMUS,

                              Defendants.




4837-3871-2456.1
              Case 1:18-cv-00298-DCN Document 15 Filed 02/26/19 Page 2 of 3



           TO THE CLERK OF THE COURT AND TO ALL PARTIES AND THEIR

COUNSEL OF RECORD:

           PLEASE TAKE NOTICE that the undersigned hereby appear as counsel of record for

Plaintiff Larry Dana, an individual, in the above-captioned action:

                         Seth D. Levy, ID SBN 10703
                         slevy@nixonpeabody.com
                         NIXON PEABODY LLP
                         300 South Grand Avenue, Suite 4100
                         Los Angeles, CA 90071-3151
                         Tel: (213) 629-6000; Fax: (213) 629-6009

                         Fredric C. Nelson, CA SBN 48402 (pro hac vice pending)
                         fnelson@nixonpeabody.com
                         Matthew A. Richards, CA SBN 233166 (pro hac vice pending)
                         mrichards@nixonpeabody.com
                         NIXON PEABODY LLP
                         One Embarcadero Center, 32nd Floor
                         San Francisco, CA 94111
                         Tel: (415) 984-8200; Fax: (415) 984-8300

           PLEASE TAKE FURTHER NOTICE that the pro hac vice applications of Fredric C.

Nelson and Matthew A. Richards, attorneys duly licensed to practice law before the courts of the

State of California, are filed concurrently herewith.

           Respectfully submitted,

Dated: February 26, 2019                             NIXON PEABODY LLP



                                                     By: /s/ Seth D. Levy
                                                            Seth D. Levy
                                                            Fredric C. Nelson
                                                            Matthew A. Richards
                                                     Attorneys for Plaintiff Larry Dana




                                                 1             NOTICE OF ENTRY OF APPEARANCE
                                                                    FOR PLAINTIFF LARRY DANA
4837-3871-2456.1
              Case 1:18-cv-00298-DCN Document 15 Filed 02/26/19 Page 3 of 3



                                    CERTIFICATE OF SERVICE


           I hereby certify that on the 26th day of February, 2019, a true and correct copy of the

foregoing document was served on the following via CM/ECF:

 Brady J. Hall
 brady@melawfirm.net
 Special Deputy Attorney General
 Marisa S. Crecelius
 marisa@melawfirm.net
 MOORE ELIA KRAFT & HALL, LLP
 P.O. Box 6756
 Boise, ID 83707
 Counsel for Defendants Henry Atencio and
 E. Adkisson

                                                                /s/ Seth D. Levy
                                                                Seth D. Levy




                                                    2            NOTICE OF ENTRY OF APPEARANCE
                                                                      FOR PLAINTIFF LARRY DANA
4837-3871-2456.1
